Citation Nr: 0028387	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-09 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
otitis media of the left ear with perforation of the tympanic 
membrane.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1947.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1998, in which 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's petition to 
reopen his claim of entitlement to service connection for 
otitis media of the left ear with perforation of the tympanic 
membrane.  The veteran subsequently perfected an appeal of 
that decision.  A hearing on this claim was held in Atlanta, 
Georgia, on September 14, 2000, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a February 1947 decision, the RO denied service 
connection for left ear otitis media with perforation of the 
tympanic membrane on the ground that the disability existed 
prior to service and was not aggravated therein.

3.  The veteran's most recent petition to reopen his claim of 
entitlement to service connection for otitis media of the 
left ear with perforation of the tympanic membrane was denied 
by the RO in a March 1987 decision, from which the veteran 
did not perfect an appeal.

4.  New evidence has been added to the record since the March 
1987 RO decision that is relevant and probative, and, when 
viewed in conjunction with the evidence previously of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the case.

5.  While the record contains a Certificate of Disability for 
Discharge that asserts that the veteran's suppurative otitis 
media of the left ear with perforation of the tympanic 
membrane preexisted service but was not aggravated therein, 
that opinion is not supported by contemporaneous medical 
evidence and has no factual predicate in the record.

6.  At entry into service the veteran reported no history of 
running ears, his ears were found to be normal, and his 
hearing was normal, but there is evidence demonstrating that 
the veteran was treated for left ear drainage and suppurative 
otitis media with perforation of the tympanic membrane in 
service, cause undetermined.  The veteran was discharged from 
service due to his left ear otitis media with tympanic 
perforation.

7.  The veteran currently has suppurative otitis media with 
perforation of the tympanic membrane that cannot be 
disassociated from the in service condition.


CONCLUSIONS OF LAW

1.  The RO's March 1987 decision denying the veteran's 
application to reopen his claim for service connection for 
otitis media of the left ear with tympanic membrane 
perforation is final.  38 U.S.C.A. §§ 511(a), 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1999).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for otitis media of 
the left ear with tympanic membrane perforation has been 
submitted; the requirements to reopen the claim have been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

3.  Resolving all reasonable doubt in the veteran's favor, 
service connection for otitis media of the left ear with 
tympanic membrane perforation is warranted.  38 U.S.C.A. 
§§ 1110, 1111, 5107(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the RO originally denied the veteran's claim of 
entitlement to service connection for otitis media of the 
left ear with tympanic membrane perforation in an unappealed 
February 1947 rating decision.  This denial was based on a 
finding that the veteran's left ear disorder pre-existed his 
entry into service, and was not aggravated therein.  In 
August 1947 the RO confirmed that opinion despite new 
evidence in the form of his enlistment examination report 
which indicated no ear abnormalities and no report of a 
history of draining ears.  In November 1970 the RO denied the 
veteran's petition to open his claim, and in March 1987, 
again denied his attempt to re-open his claim, finding that 
the newly submitted letter from the veteran's sister averring 
that the veteran did not have any ear trouble from 1944 to 
his entry into service, was insufficient to reopen.  This 
decision stands as the last final decision on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Pursuant to the 
applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

Additionally, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "Court") has held that 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a)(1999) may only be the first 
determination.  If new and material evidence has been 
presented, the second determination, to be made immediately 
upon reopening the claim, is whether the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  This 
assessment should be made based upon all the evidence of 
record in support of the claim, presuming its credibility.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, 
if the claim is well grounded, evaluation of the merits of 
the claim must occur but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

Turning to the factual background of the claim, the evidence 
of record prior to the RO's March 1987 decision includes the 
veteran's service medical records, a May 1986 letter from his 
sister stating that he did not have ear trouble or a 
perforated tympanic membrane prior to service, his hearing 
testimony that he injured his ear in service when a machine 
gun malfunctioned, and treatment records showing treatment 
for left ear problems from 1986 to 1987.  As noted above, the 
RO's decisions recognized the veteran's diagnosis of otitis 
media of the left ear, but found that his condition existed 
prior to his entry into service, and was not aggravated 
therein. 

In support of his subsequent petition to reopen, the veteran 
provided testimony at a hearing before the RO in April 1999 
and before a member of the Board in September 2000.  He 
testified that prior to service he had occasional earaches, 
but that he did not have drainage from his ear.  
Additionally, he testified that he was never treated for a 
perforated left eardrum prior to service, and that he had 
worked as a welder immediately prior to service and had 
passed the physical for this job in 1943 without any physical 
deficits noted.  With regard to damage to the ear in service, 
he testified that in January 1947 while he was training on a 
machine gun the firing mechanism got locked in the "firing" 
position and he had to lay on the gun to keep it from jumping 
around and firing on the other trainees.  While he was laying 
on the gun to keep it still the percussion of the rapid 
firing caused damage to his left ear.  Specifically, he noted 
that his left ear was bleeding subsequent to this incident.

Considering the evidence of record prior to the veteran's 
hearing testimony, the Board finds that his statements 
regarding whether or not his left ear had treatment prior to 
service are new, and not cumulative since he provided 
additional specificity and information about the results of a 
pre-entry job physical.  Additionally, while the veteran has 
contended in prior statements that his left ear was injured 
during training incident with a machine gun, his testimony 
concerning this incident at his most recent hearings is new 
and not cumulative because he provided additional details 
surrounding the incident.  Accordingly, the submitted 
evidence is new.

Moving to a discussion as to whether the evidence is 
material, the Board notes that the veteran's testimony 
addresses the crucial element in his claim, whether or not 
his left ear otitis media with a perforated tympanic membrane 
pre-existed his period of active service.  Given that his 
statements are credible, and relate to symptoms and facts 
which are observable by a lay person and do not require a 
medical diagnosis or opinion, they are within his competence 
to relate, and are material to his claim of entitlement to 
service connection for his left ear otitis media.  
Consequently, the Board finds that the veteran's newly 
submitted testimony is sufficient to reopen his claim of 
entitlement to service connection for otitis media of the 
left ear with perforation of the tympanic membrane.

Having reopened the veteran's claim the Board must now 
consider whether his claim is well-grounded or not.  
Reviewing the evidence, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  He has presented evidence of in service 
incurrence of left ear otitis media, and continuous post-
service treatment for this disability.  Moreover, he has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  The Board accordingly finds 
that all relevant evidence has been properly developed, and 
that the duty to assist in this case has been satisfied.  
38 U.S.C.A. § 5107(a).

Since the Board has reopened the veteran's claim and found it 
well-grounded, the next step is consideration of his claim on 
the merits.  Entitlement to service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a pre-existing injury or disease contracted in line of duty.  
38 U.S.C.A. § 1110.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection is 
warranted for a disability if the evidence supports the claim 
or is in relative equipoise; if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The VA has recognized, and post-service medical records show, 
that the veteran currently has chronic left ear otitis media 
with perforation of the tympanic membrane, and thus, the 
presence of a current disability is established.  
Accordingly, as discussed above, the crucial question with 
regard to the veteran's claim is whether or not his chronic 
left ear otitis media pre-existed his entry into service.   

Law and regulations provide that every person employed in the 
active military, naval, or air service shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 1991).  

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time of 
examination, together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 238 
(1995).

The veteran's service medical records show that at that the 
time of his enlistment examination in October 1946 his ear, 
nose, and throat had no abnormalities, his left ear hearing 
was 15/15 on whispered voice, and he reported no history of 
running ears.  Treatment records during service show that he 
was treated in December 1946 with a running left ear.  The 
record indicates that the drainage "existed prior to entry 
into service."  This treatment notation does not mention a 
perforated tympanic membrane or prescribe medication for the 
condition.  

Subsequently, in January 1947, the veteran was hospitalized 
for treatment of his left ear.  In the medical history 
portion of the examination report it indicates that the 
veteran has had periodic drainage for the past two years 
which he attributes to going swimming once and having his ear 
get infected.  The veteran apparently indicated that this was 
the first incident of drainage he had had since entry into 
service.  The examiner noted a large perforation in the 
center of his left eardrum and around the perforation it was 
markedly infected.  He was diagnosed with chronic suppurative 
otitis media of the left ear with perforation of the tympanic 
membrane, cause undetermined.  He was hospitalized for two 
days, given penicillin, and discharged.  

In a Certificate of Disability for Discharge completed in 
February 1947 the veteran was found to be unfit for military 
service due to "otitis media, chronic, suppurative, severe, 
left, with perforation, cause undetermined," and 
incapacitated because of drainage from the left ear.  The 
form indicates that the veteran's condition existed prior to 
his entry into service, was not in the line of duty, and was 
not aggravated during his period of active service.  However, 
these findings are represented merely by "x" marks in the 
appropriate box, with no explanation provided, and no 
clarification of the discrepancy between the treating 
physician's conclusion of "cause undetermined" and the 
findings on the form.  The veteran was discharged in February 
1947 due to his left ear disability.

In May 1986, the veteran's sister submitted a statement to 
the record asserting that the veteran moved in with her in 
April 1944 at age 15, after his mother died.  He resided with 
her until his departure for service, and that during this 
time he did not complain of ear trouble, nor was he treated 
for ear trouble or a "broken" ear drum.  In support of this 
statement the veteran has provided sworn testimony at several 
hearings that he did not suffer from ear drainage prior to 
service, and was in fact in fine health at a 1943 employment 
physical prior to service, as well as at entry into service.  
He admits to having the occasional earache and normal 
drainage after swimming, but no drainage such as noted in 
service.  Moreover, as noted previously, he has provided 
credible testimony that in January 1947, while in service, 
his left ear was damaged when a machine gun malfunctioned 
during training and he was forced to hold it still with his 
left ear in close proximity to the percussion and noise from 
the gun.  He asserts that this incident resulted in his 
hospitalization in service.

As mentioned previously, the presumption of soundness may be 
rebutted by clear and unmistakable evidence, the burden of 
proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that the veteran's disability 
existed prior to service.  

In the present case, there is no persuasive evidence of 
record that the veteran had suppurative left ear otitis media 
or a perforated tympanic membrane prior to service.  There is 
no pre-service medical evidence showing treatment or 
diagnosis of either of these conditions, and at entry into 
service in October 1946 the veteran's left ear showed no 
abnormality, such as a perforated tympanic membrane.  
Additionally, the January 1947 treatment records indicate 
that the cause of his condition was undetermined, neglecting 
to attribute it to any pre-service events which may have been 
identified by the veteran at the time.  With regard to the 
veteran's recorded statements that his condition pre-dated 
service, a reported history of preservice existence of 
conditions recorded at the time of examination does not 
constitute a medical notation of such conditions.  Crowe v. 
Brown, 7 Vet. App. 238 (1995).  

In examining the service records, the Board also notes that 
although the veteran was apparently treated for drainage in 
the left ear in December 1946, there is no mention in this 
treatment record of a perforated tympanic membrane or 
infected discharge requiring penicillin or any other 
antibiotic, as was the case in January 1947.  

Furthermore, the Board finds that the determination of date 
of onset found on the Certificate of Disability for Discharge 
does not constitute clear and unmistakable evidence rebutting 
the presumption of soundness because it provides no 
explanation for its conclusions and provides no explanation 
for the discrepancies between the medical history provided by 
the veteran and the treating physician's inability to 
determine the etiology of the veteran's left ear otitis 
media.  In fact, the Court has held that a bare conclusion, 
even one written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness.  Miller v. West, 11 Vet. App. 345, 
348 (1998)  

Accordingly, there is not clear and unmistakable evidence of 
record sufficient to rebut the presumption of soundness.  
Since the presumption of soundness has not been rebutted, the 
medical evidence of record places the date of onset for the 
veteran's chronic left ear otitis media with perforation of 
the tympanic membrane as January 1947, during his period of 
active service.  Additionally, because he has been diagnosed 
with a chronic disability in service, he can provide a 
relationship to his currently diagnosed chronic disability 
through continuity of observable lay symptoms from discharge.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  As noted 
above, he has provided credible sworn testimony of treatment 
and symptoms for his chronic suppurative otitis media of the 
left ear since discharge.  Therefore, given that the veteran 
has established a current disability of left otitis media 
with perforation of the tympanic membrane, which has been 
treated continuously since discharge, and this chronic 
disorder has been shown to have its onset during his period 
of active service, the Board finds that entitlement to 
service connection for left ear otitis media with perforation 
of his tympanic membrane is granted.


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for otitis media of the 
left ear with perforation of the tympanic membrane.

Service connection for otitis media of the left ear with 
perforation of the tympanic membrane is granted.



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

